Citation Nr: 0207357	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  97-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for acne, to include as 
due to herbicide exposure.

2.  Entitlement to service connection for onychomycosis of 
the toenails, and for athlete's foot (claimed as fungus and 
red blotches on feet with stiffness of great toes).

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
skin disorder of the hands and legs.

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, for the period prior to October 12, 
2000. 

5.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, for the period from October 12, 2000, 
to the present.

6.  Entitlement to an increased rating for a lateral meniscus 
tear, left knee, post-operative, currently rated as 20 
percent disabling.

7.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1996, March 1998, and January 
1999 rating decisions of the St. Paul Regional Office and 
Insurance Center (RO), in St. Paul, Minnesota, of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In regard to the PTSD issue, the Board notes that (as 
explained in greater detail in the decision below), the issue 
developed for appellate review is entitlement to an increased 
rating for PTSD, currently rated as 70 percent disabling.  
However, in a supplemental statement of the case (SSOC) dated 
in January 2001, as well as an SSOC dated in October 2001, 
the RO recharacterized the PTSD issue as:  entitlement to an 
evaluation greater than 30 percent for PTSD earlier than May 
18, 1995.  That issue has not been developed by the RO, and 
is not presently on appeal.  Nevertheless, the Board notes 
that the veteran's representative offered argument on that 
issue in a November 2001 statement, and an April 2002 Brief.  
To the extent that the veteran wishes to pursue an appeal in 
this regard, that matter is hereby referred back to the RO 
for appropriate action. 

The Board also notes that in a statement received in July 
1998, the veteran requested "special medical devices for his 
home and vehicle."  In another July 1998 statement the 
veteran requested a "prosthetic seat for driving and a 
comfort system bed for sleeping."  Finally, in a December 
1998 statement, the veteran inquired as to the status of his 
claims for a therapeutic seat for his truck and a bed.  It 
does not appear that the RO adjudicated the foregoing claims.  
As such, the claims for automobile adaptive equipment and 
special adaptive housing are referred back to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran served in Vietnam during the Vietnam Era; his 
awards and decorations include the Purple Heart and the 
Combat Infantryman Badge. 

3.  Medical evidence indicates that the veteran has a current 
diagnosis of chloracne, which is causally related to Agent 
Orange exposure during active service.  

4.  The evidence does not show that any current onychomycosis 
of the toenails and/or athlete's foot is causally or 
etiologically related to an incident of active service.  

5.  In an unappealed October 1981 rating decision, the RO 
denied a claim for a skin rash on the hands and legs.  

6.  The evidence associated with the claims file subsequent 
to the October 1981 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a skin 
disorder of the hands and legs.  
 
7.  The evidence does not show that any current skin disorder 
of the hands and legs is causally or etiologically related to 
an incident of the veteran's active service.  

8.  Prior to October 12, 2000, the veteran's hearing 
manifested no higher than Level II hearing impairment in the 
right ear, and no higher than Level II hearing impairment in 
the left ear.

9.  Since October 12, 2000, the veteran's hearing is 
productive of Level IV hearing impairment in the right ear, 
and Level IV hearing impairment in the left ear.

10.  The veteran's lateral meniscus tear, left knee, 
postoperative, is currently productive of some limited 
flexion and complaints of pain.

11.  The veteran's PTSD is currently productive of severe 
symptomatology, manifested by frequent flashbacks, 
nightmares, and thoughts of Vietnam, as well as 
hypervigilance, startle response, depression, anger, 
irritability, suicidal thoughts, and impaired employability.  


CONCLUSIONS OF LAW

1.  Acne (diagnosed as chloracne) was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C. 1116); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2001).  

2.  Onychomycosis of the toenails, and athlete's foot 
(claimed as fungus and red blotches on feet with stiffness of 
great toes) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C. 1116); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2001).  

3.  The RO's October 1981 rating decision, which denied 
service connection for a skin rash on the hands and legs, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2001).

4.  New and material evidence has been presented to reopen a 
claim for entitlement to service connection for a skin 
disorder of the hands and legs.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159); 38 C.F.R. § 3.156 (2001).  

5.  A skin disorder of the hands and legs was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1116, 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 38 
U.S.C. 1116); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2001).  

6.  The requirements for entitlement to an increased 
(compensable) rating for bilateral hearing loss, for the 
period prior to October 12, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.159); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87 (1998 & 2001).

7.  The requirements for entitlement to a rating in excess of 
10 percent for bilateral hearing loss, for the period from 
October 12, 2000 to the present, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.159); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87 (1998 & 2001).

8.  The schedular criteria for a rating in excess of 20 
percent for a lateral meniscus tear, left knee, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2001).  

9.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of various claims raised by the 
veteran.  In summary, he requests service connection for 
several skin disorders, as well as increased ratings for his 
service-connected bilateral hearing loss, left knee 
disability, and PTSD.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

A review of the claims file reveals that the RO explicitly 
applied the VCAA, at least in some degree.  Specifically, in 
a January 2001 letter, the RO notified the veteran of the new 
law, as pertains to his claims for service connection for 
acne/chloracne and onychomycosis of the toenails and 
athlete's foot.  Although the veteran was not specifically 
notified of the VCAA in the context of his other claims on 
appeal, the Board finds that the requirements under VCAA have 
been satisfied, as explained below.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).

In that regard, the veteran was notified of the reasons his 
claims were denied by various rating decisions, statements of 
the case (SOC) and supplemental statements of the case 
(SSOC).  Additionally, the veteran was provided notice of the 
basic requirements for establishing his claims, as evidenced 
by letters from the RO in the claims file.  Pertinent laws 
and regulations are set forth in the SOCs, including laws and 
regulations pertaining to service connection claims, new and 
material evidence claims, and increased rating claims.  The 
veteran was offered opportunities to present testimony in his 
appeal at a hearing, but he declined that opportunity.  

The record contains the veteran's service medical records, as 
well as post-service private treatment records and VA 
treatment records.  The veteran has been afforded numerous VA 
examinations pertaining to all disabilities on appeal, and 
the Board does not find that any additional VA examinations 
or medical opinions are necessary in this case.  The record 
also contains statements from the veteran, his wife, and 
acquaintances.  The Board is not aware of any outstanding 
relevant evidence that should be obtained prior to proceeding 
with this appeal.  In short, the Board finds that the duties 
to notify and assist the veteran were satisfied, and the case 
is ready for appellate review.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  

I.  Service Connection.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

In regard to claims for service connection as a result of 
Agent Orange exposure, the Board observes that there has been 
a recent change in the law pertaining to service connection 
for diseases associated with herbicide exposure in Vietnam.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 
38 U.S.C. 1116).  The amendments made to 38 U.S.C.A. § 1116 
are effective December 27, 2001, and are applicable to the 
present claim.  Although the RO has not had an opportunity to 
consider the applicability of the amendments in this case, 
the Board finds that there is no prejudice in applying this 
law in the first instance.  See Bernard, supra.  In that 
regard, the amendments to the law are generally more 
favorable to claimants. 

The law provides that for claims involving exposure to an 
herbicide, such as Agent Orange, veterans who served on 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975 (known as the Vietnam era), shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified at 38 U.S.C. 1116(f)).  Certain diseases specified 
by statute warrant a presumption of service connection by 
reason of having positive association with herbicide 
exposure, if the disease becomes manifest within a period 
prescribed by regulation.  38 U.S.C.A. § 1116(a)(1).  The 
diseases subject to presumptive service connection are as 
follows:  non-Hodgkin's lymphoma, soft tissue sarcoma, 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, porphyria cutanea tarda, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and multiple myeloma.  38 U.S.C.A. § 1116(a)(2) 
(West 1991 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C. 1116(a)(2)).  For 
presumptive service connection, the foregoing diseases shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year from the date of service separation.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which originated out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure. 

According to the veteran's DD Form 214, he served on active 
duty from July 1967 to July 1969, during the Vietnam Era.  
His specialty in service was light weapons infantry, and his 
awards and decorations include the Purple Heart and the 
Combat Infantryman Badge. 

A.  Acne.

The veteran claims that he has acne, or chloracne, as a 
result of his exposure to Agent Orange during active service 
in Vietnam.  

The veteran's service medical records consist of his service 
entrance examination report, and his service separation 
report.  Those records are negative for any evidence of a 
skin disorder, such as acne or chloracne.

In June 1981, the veteran submitted a statement in which he 
stated that when he was separated from service he had a rash 
between his legs, and on his hands.  He stated that he 
neglected to take care of it because it went away, but had 
been on and off for the past 10 years.  The veteran stated 
that during the past 6 months, he had been having problems 
with the fungus and rash.  

VA outpatient treatment records dated in February 1995 
indicate that the veteran was seen with bumps on his face and 
a rash on his face, which he felt may be chloracne and fungus 
nail infections.  The diagnosis was acne and fungus nail 
infection.  A private medical record from Dr. Sandell, 
reveals that in May 1995 the veteran was diagnosed with 
urticaria.  In June 1995, a Dr. Hoenig diagnosed him with 
stasis dermatitis.  

A statement from the veteran dated in April 1999 indicates 
that he was submitting photographs of his skin to demonstrate 
that he currently had acne, and that he had it during 
service.  In September 1999, the veteran submitted 
photographs dated shortly prior to entry into service, during 
service, and following service.  He indicated that he 
submitted the pictures to show the continuity of his skin 
disorder from 1969 to the present.  Photographs dated in 
September 2000 show areas of the veteran's skin, including 
his back, arms, and legs.  In a statement from the veteran 
dated in January 2001, he indicates that the photographs show 
pimples on his face and neck, as well as pimples and rash on 
his arms, legs, back, and other areas.

In a September 2000 VA examination for skin, the veteran 
reported that he first noticed a rash in his groin and feet 
in 1968.  He described the rash as pruritic, and stated that 
to this date the rash continues to intermittently itch.  He 
stated that his skin rash was not formally evaluated while he 
was in the military.  The diagnosis included tinea pedis, 
history of onychomycosis, urticaria, and probably chloracne 
involving lateral temples, lateral cheeks, and postauricular 
areas.  In a September 2000 addendum to that examination, the 
examiner indicated that with respect to chloracne, the 
veteran reported a history of Agent Orange exposure, which 
may have caused the skin changes noted in the examination, 
which were described as consistent with chloracne.  

An undated private medical statement from Gerald K. 
Kvistberg, M.D., received at the RO in July 2001, indicates 
that physical examination revealed some erythematous papules, 
with some scarring, on the forehead, cheeks, chin, and back.  
The doctor commented that "I would think that the [veteran] 
has acne vulgaris because he was exposed to Agent Orange 
multiple times when he was in Viet Nam."  The examiner noted 
that since the veteran's Vietnam service, he had developed 
various skin diseases and other conditions.  The examiner 
also commented that based on the physical examination, he 
felt that the papules on the veteran's skin represented 
chloracne from exposure to Agent Orange.  

The Board has reviewed all the evidence of record, and 
concludes that resolving any remaining doubt in favor of the 
veteran, the evidence supports a claim for service connection 
for chloracne.  Initially, the Board notes that the veteran's 
service medical records are negative for any evidence of a 
skin disorder.  Nevertheless, the Board acknowledges that the 
veteran served in combat in Vietnam during the Vietnam era, 
and presumably was exposed to herbicide agents, such as Agent 
Orange.  The veteran reported on several occasions that he 
developed a rash around the time of service separation.  He 
stated that he did not seek treatment for the rash in 
service, and in fact did not seek treatment for the rash for 
many years following service separation.  However, he stated 
that the rash was present since service, and he submitted 
photographs in support of his claims.  The Board accepts the 
veteran's statements regarding the onset of his skin rash, 
and the continuity of symptoms.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

Significantly, the record contains two medical opinions 
linking the veteran's skin disorder to Agent Orange exposure.  
As discussed above, Dr. Kvistberg indicated that the papules 
on the veteran's skin represented chloracne from exposure to 
Agent Orange.  Additionally, in the September 2000 addendum 
to the September 2000 VA examination, the examiner indicated 
that the veteran's exposure to Agent Orange may have caused 
the skin changes noted in the examination, which were 
described as consistent with chloracne.  In light of the 
foregoing opinions, as well as the veteran's statements, the 
Board finds that the evidence is in relative equipoise.  
Resolving the benefit of the doubt in the veteran's favor, 
service connection for chloracne is granted.  38 U.S.C.A. 
§ 5107(b)(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

B.  Onychomycosis and athlete's foot.

In March 1998, the veteran initiated a claim for service 
connection for a bilateral foot condition, to include a 
fungus of the big toes.  Essentially, the veteran maintains 
that these conditions were brought about as a result of being 
continuously wet during the monsoon season.  

The veteran's service medical records are negative for any 
evidence of a skin disorder of the feet, to include 
onychomycosis and/or athlete's foot.  

VA outpatient treatment records dated in February 1995 
indicate that the veteran was seen with bumps on his face and 
a rash on his face, which he felt may be chloracne and fungus 
nail infections.  The diagnosis was acne and fungus nail 
infection.  A VA treatment record dated in January 1999 
indicates that the veteran was seen for evaluation of a 
chronic nail problem.  An April 1999 mycology smear revealed 
that no fungal elements were seen. 

In a September 2000 VA examination, the veteran reported a 
history of a rash involving his feet dating back to 1968.  He 
indicated that his rash was not formally evaluated while he 
was in the service, but he maintained that he has had 
problems with his feet since that time.  Examination revealed 
some evidence of maceration and scale in the lateral toe 
webs.  There was slight residual erythema noted over the left 
lateral fifth and fourth toes, but no residual scale noted at 
the time of the examination.  Right great toenail showed 
slight distal discoloration, but remaining toenails appeared 
normal.  The diagnosis included tinea pedis and history of 
onychomycosis involving the right great toenail.  In a 
September 2000 addendum to that examination report, the 
examiner stated that the etiology of tinea pedis and 
onychomycosis was fungus infection.  The examiner stated that 
"some people are genetically predisposed to be more likely 
to have problems with fungal infections of the skin."  The 
examiner also stated that fungus infection is more likely to 
develop and be a problem in conditions of chronic moisture 
retention, and high humidity.  

The Board has reviewed the evidence of record, and finds that 
the preponderance of the evidence is against a claim for 
service connection for onychomycosis of the toenails, and for 
athlete's foot (claimed as fungus and red blotches on feet 
with stiffness of great toes).  Initially, the Board notes 
that onychomycosis of the toenails and athlete's foot are not 
among the types of disorders for which a causal relationship 
to Agent Orange exposure may be presumed by statute.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 38 
U.S.C. 1116); 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001).  
Additionally, although there is recent medical evidence of 
onychomycosis and tinea pedis (athlete's foot), there is no 
medical opinion suggesting that the etiology of any current 
onychomycosis or athlete's foot is causally related to an 
incident of the veteran's active service.  In fact, in a 
September 2000 VA examination, the examiner indicated that 
onychomycosis was usually caused by a fungus infection, and 
that some people are more likely than others to have fungal 
infections. 

The Board acknowledges that the veteran served in combat in 
Vietnam, and was probably exposed to situations of high 
humidity.  Nevertheless, the record is negative for any 
evidence of a foot fungus or a similar condition until many 
years after the veteran's separation from service.  Moreover, 
the medical evidence, as discussed above, does not support 
the veteran's claim.  Despite the veteran's contentions that 
his current foot disorder is related to his active service, 
his contentions alone are not enough to establish service 
connection.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  Rather, 
current medical evidence that the veteran suffers from the 
claimed disorder, as well as a medical opinion linking any 
current disorder to service, is needed to support the claims 
of service connection.  In this case, the medical evidence 
simply does not show that any currently diagnosed foot 
disorder, to include onychomycosis of the toenails and 
athlete's foot, are causally related to service. 

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for onychomycosis of the 
toenails and athlete's foot, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001) are not applicable, and the appeal is denied.    

II.  New and Material Evidence.

A review of the claims file reveals that in an October 1981 
rating decision, the RO denied service connection for a skin 
rash on the hands and legs, as a result of exposure to Agent 
Orange, on the basis that although there was current evidence 
of scaly macules on the veteran's arms, there was no evidence 
that the claimed skin rash was due to the veteran's active 
service, including Agent Orange exposure.  The veteran was 
notified of that decision and his appellate rights by VA 
letter dated in October 1981, but he did not initiate an 
appeal, and the decision became final.  38 U.S.C.A. 
§ 7104(a)(c); 38 C.F.R. § 20.200.  

In March 1996, the veteran filed a request to reopen his 
claim for service connection for a skin rash.  The RO denied 
the veteran's request to reopen in an August 1996 rating 
decision.  The veteran disagreed with that decision, and 
initiated a timely appeal.  

As there is a prior final decision on this issue, the Board 
must determine whether new and material evidence has been 
presented before reopening and adjudicating the claim for 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless of a 
determination made by the regional office, the Board must 
ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).    

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).  

Initially, the Board notes that this issue is distinguished 
from the other two issues on appeal that involve skin 
disorders.  While the other two issues pertain to acne 
(chloracne) and a skin disorder of the feet, the present 
issue involves a rash on the hands and legs.  

As noted above, the basis for the RO's denial of the 
veteran's claim in the October 1981 rating decision was that 
there was no evidence that any current rash on the hands and 
legs was causally related to the veteran's active service, to 
include Agent Orange exposure.  The evidence present at the 
time of that earlier decision included the veteran's service 
medical records and post-service VA examination reports dated 
in September 1969 and February 1980.  The veteran's service 
medical records and the September 1969 VA examination report 
are negative for any evidence of a skin disorder.  The 
February 1980 VA examination was an Agent Orange examination.  
The report indicated that the veteran complained of a rash on 
his arms and legs since 1969.  Physical examination revealed 
a few scaly macules on the veteran's arms.  In summary, the 
evidence present at the time of the October 1981 rating 
decision revealed that the veteran had a current skin 
disorder on his arms, although there was no medical opinion 
regarding the etiology of any current skin disorder. 

The Board has thoroughly reviewed the evidence of record, and 
finds that new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder of 
the hands and legs, but the preponderance of the evidence is 
against an award of service connection.  In that regard, the 
evidence missing at the time of the October 1981 rating 
decision was evidence of a nexus, or link, between any 
current skin disorder of the hands and legs and the veteran's 
active service, to include Agent Orange.  Since that time, 
the evidence associated with the claims file includes a 
September 2000 VA examination report and addendum, which 
contains a medical opinion as to the etiology of the 
veteran's skin disorder on his legs and arms.  As this 
evidence was not present at the time of the October 1981 
rating decision, this evidence is new, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  As such, the Board finds that new and 
material evidence has been presented to reopen the claim for 
service connection for a skin disorder of the hands and legs.  

Although the Board finds that new and material evidence has 
been presented to reopen the claim, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a skin disorder of the hands and legs.  The 
September 2000 VA examination contains a diagnosis of 
urticaria with evidence of dermatographism involving the 
trunk, and the upper and lower extremities.  However, when 
asked to comment on the etiology of the skin disorder, in a 
September 2000 addendum the VA examiner opined that there was 
no specific cause for the veteran's urticaria or 
dermatographism.  Rather, the examiner stated that "it 
appears that [the veteran's] urticaria is idiopathic in 
nature, and no specific cause for [the veteran's] urticaria 
or dermatographism has been identified to date."  

The record contains adequate evidence that the veteran 
currently has a skin disorder of the hands and legs, 
diagnosed most recently as urticaria.  Nevertheless, 
urticaria is not a type of disorder for which a causal 
relationship to Agent Orange exposure is presumed by statute.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be codified at 
38 U.S.C. 1116); 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001).  
Additionally, considering the veteran's claim under 
principles of direct service connection, there is no medical 
evidence or opinion of a causal link between any currently 
diagnosed skin disorder of the hands and legs and an incident 
of his active service.  

The Board acknowledges the veteran's statements that he has 
had a skin disorder on his hands and legs for many years.  In 
the September 2000 VA examination report, the veteran 
reported that this condition was intermittent, going on for 
at least 20 to 25 years.  The Board does not dispute the 
veteran's statements regarding the history of his skin 
disorder, and the Board acknowledges that the veteran served 
in combat, and was exposed to harsh environmental conditions.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Despite the veteran's contentions, the veteran's claim still 
must fail as there is no persuasive medical evidence 
indicating that any current skin disorder of the hands and 
legs had its onset during the veteran's active service.  
While the veteran sincerely believes that his skin disorder 
of the hands and legs is related to service, his statements 
alone are not sufficient to establish an award of service 
connection.  In that regard, while laypersons are competent 
to testify as to observations, they are not competent to 
provide evidence requiring medical expertise, such as the 
etiology of a disorder or whether symptoms are related to a 
current disorder.  See Espiritu, 2 Vet. App. at 494-95 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence linking a current skin 
disorder to service is needed to support the claim of service 
connection.  In this case, the medical evidence, especially 
the VA examination in September 2000, is against a finding 
that the veteran has a current skin disorder of the hands and 
legs that is related to service, including Agent Orange 
exposure.

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for a skin disorder of the hands 
and legs, and the appeal is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) (West Supp. 2001) are not 
applicable, and the appeal as to this issue is denied.    

III.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Hearing Loss.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, does not affect the veteran's 
claim.  However, pertinent changes were made to 38 C.F.R. 
§ 4.86, which are discussed below.  

The regulations now provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

In the present case, the veteran was awarded service 
connection for high frequency hearing loss in an August 1970 
rating decision, rated as noncompensable from July 1969.  In 
March 1996, the veteran submitted a request for an increased 
rating for his bilateral hearing loss.  In a January 2001 
rating decision, the RO awarded the veteran a 10 percent 
rating for his bilateral hearing loss, effective from October 
12, 2000, the date of a VA examination.  As the veteran was 
awarded an increased rating for a portion of the appeal 
period, there are essentially two time periods to consider in 
this appeal.  The Board will examine whether an increased 
(compensable) rating is warranted prior to October 12, 2000, 
and whether a rating in excess of 10 percent is warranted 
from October 12, 2000.  The Board notes that as the 
provisions for exceptional patterns of hearing impairment 
were not effective until June 1999, those provisions are not 
applicable to evidence dated prior to that time.  See 
38 C.F.R. § 4.86.  

At the time of an August 1994 VA examination, the veteran's 
right ear manifested an average puretone threshold of 41 
decibels, and 96 percent of speech discrimination, which 
results in a Level I designation.  38 C.F.R. § 4.85, Table 
VI.  The veteran's left ear manifested an average puretone 
threshold of 49 decibels, and 96 percent of speech 
discrimination, resulting in a Level I designation.  
Combining two Level I designations results in a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII. 

At the time of a July 1996 VA examination, the veteran's 
right ear manifested an average puretone threshold of 45 
decibels, and 92 percent of speech discrimination, which 
results in a Level I designation.  38 C.F.R. § 4.85, Table 
VI.  The veteran's left ear manifested an average puretone 
threshold of 55 decibels, and 94 percent of speech 
discrimination, resulting in a Level I designation.  The 
combined rating warrants a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII. 

At the time of a May 1997 VA examination, the veteran's right 
ear manifested an average puretone threshold of approximately 
50 decibels, and 88 percent of speech discrimination, which 
results in a Level II designation.  38 C.F.R. § 4.85, Table 
VI.  The veteran's left ear manifested an average puretone 
threshold of approximately 51 decibels, and 96 percent of 
speech discrimination, resulting in a Level I designation.  
The combined rating warrants a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII.  

At the time of an August 1998 VA examination, the veteran's 
right ear manifested an average puretone threshold of 
approximately 44 decibels, and 88 percent of speech 
discrimination, which results in a Level II designation.  
38 C.F.R. § 4.85, Table VI.  The veteran's left ear 
manifested an average puretone threshold of approximately 53 
decibels, and 96 percent of speech discrimination, resulting 
in a Level I designation.  The combined rating warrants a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  

At the time of a May 1999 VA examination, the examiner 
commented that the veteran's hearing loss was stable since 
his last examination in 1997.  The veteran's right ear 
manifested an average puretone threshold of 45 decibels, and 
96 percent of speech discrimination, which results in a Level 
I designation.  38 C.F.R. § 4.85, Table VI.  The veteran's 
left ear manifested an average puretone threshold of 50 
decibels, and 96 percent of speech discrimination, resulting 
in a Level I designation.  The combined rating warrants a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.

At the time of an October 2000 VA examination, the veteran's 
right ear manifested an average puretone threshold of 48 
decibels, and 70 percent of speech discrimination, which 
results in a Level IV designation.  38 C.F.R. § 4.85, Table 
VI.  The veteran's left ear manifested an average puretone 
threshold of 69 decibels, and 80 percent of speech 
discrimination, resulting in a Level IV designation.  The 
combined rating warrants a 10 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII.  The Board has considered whether the 
provisions for evaluating exceptional patterns of hearing 
loss are appropriate.  However, the veteran's hearing does 
not meet the requirements under 38 C.F.R. § 4.86 regarding 
exceptional patterns of hearing impairment.  

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for bilateral hearing loss prior to October 12, 2000 (the 
date of the VA examination).  Prior to that time, as noted 
above, the evidence of record consistently supported no more 
than a noncompensable rating for the veteran's bilateral 
hearing loss.  However, at the time of the October 2000 VA 
examination, the veteran's bilateral hearing loss met the 
requirements for a 10 percent rating.  The Board finds this 
rating appropriate, and finds no basis for a rating in excess 
of 10 percent for bilateral hearing loss from October 12, 
2000.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements and contentions 
concerning his problems with hearing, as well as other lay 
statements of record, and assigned ratings based on the 
objective clinical findings obtained from audiometric 
testing.  As noted earlier, disability ratings for hearing 
loss are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann, 
supra.  In the present case, applying the rating criteria to 
the clinical evidence of record results in no more than a 
noncompensable rating for bilateral hearing loss prior to 
October 2000, and a 10 percent rating since that date.  

Further, the regular schedular standards appear sufficient 
for evaluation to the extent that the veteran's bilateral 
hearing loss has not caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned ratings), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  Thus, consideration of 
an extra-schedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1); See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

B.  Left Knee.

In an October 1995 rating decision, the veteran was awarded 
service connection for a tear of the lateral meniscus, 
postoperative, left knee.  A 10 percent rating was assigned 
from September 1994.  In March 1996, the veteran requested an 
increased evaluation of his left knee disability, 
particularly based on a private medical statement from a Dr. 
Page J. Potter.  During the pendency of this appeal, in a 
March 1999 rating decision, the RO assigned a 20 percent 
rating for the veteran's left knee disability, effective from 
March 1996, the date of the veteran's claim for increase.  As 
the veteran has not been assigned the maximum benefit 
available, his pending appeal is not abrogated.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (when a claimant disagrees 
with an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Reviewing the more recent medical evidence of record reveals 
the following.  An August 1995 VA examination reported left 
knee flexion to 115 degrees, and extension to zero (0) 
degrees.  An x-ray report contains an impression of mild 
degenerative disease noted in the medial and lateral 
compartment of the left knee. A March 1996 private medical 
record from Page J. Potter, D.C., indicates that the 
veteran's left knee range of motion was flexion of 120 
degrees and 30 degrees of extension, with severe extension 
lag noted.  McMurray's test was positive.  Pain and 
tenderness were elicited upon palpation on the joint line, 
which Dr. Page indicated is indicative of a possible torn 
meniscus.  Another test revealed possible ligament damage.  

In a May 1996 VA general medical examination, the veteran 
reported that his left knee felt like it might hyperextend 
while walking.  The diagnosis was status post surgical 
meniscectomy, left knee.  In a May 1996 VA joints 
examination, the veteran's lower extremities were described 
as symmetrical, with normal muscle bulk, tone, and strength.  
There was no patellar crepitus or tenderness.  Medial and 
lateral collateral ligaments and anterior cruciate ligaments 
were intact.  There was full range of motion bilaterally, 
with negative tibial grind maneuver.  Goniometry range of 
motion measured -3 to 119.  X-ray findings for the right knee 
were reported, but there were no x-ray findings reported for 
the left knee.  The diagnosis was status post-surgical 
meniscectomy, left knee.  

In a July 1996 general medical VA examination, the veteran's 
left knee range of motion was flexion to 120 degrees, and 
extension to zero (0) degrees.  Knees showed no excess 
patellar mobility or lateral instability, and there was no 
swelling, redness, deformity, or extremity atrophy.  There 
was crepitus on motion of both knees.  The diagnosis was as 
follows:  loose body in the left knee joint space; status 
post left knee lateral meniscectomy in November 1975 for 
bucket-handle tear of the lateral meniscus; and status post 
resection of the left knee surgical scar and granuloma in 
December 1977.  A VA outpatient treatment record dated in 
August 1996 revealed left knee flexion to 125 degrees, at 
which point the veteran reported pain in his left hip.  
Extension of the left knee was to zero (0) degrees.  The 
diagnosis pertaining to the left knee was status post knee 
surgery in 1975 and 1977.

In a September 2000 VA joints examination, the veteran 
complained that his knee hurt him on a daily basis, and was 
aggravated by walking, standing, or changes in the weather.  
He also reported pain in his knee while sleeping.  
Examination of the left knee revealed a well healed surgical 
scar.  There was no redness, warmth, or swelling.  There was 
tenderness to palpation along the lateral joint line, and 
some on the medial joint line, but to a lesser extent.  Range 
of motion was zero (0) to 120 degrees, and the veteran 
reported pain with full extension.  There was no evidence of 
ligamentous instability, but the veteran reported discomfort 
when the knee was manipulated.  The diagnosis was lateral 
meniscal tear, left knee, status post partial meniscectomy.  
The examiner indicated that the veteran declined additional 
x-rays of his left knee, maintaining that he already had a 
lot of radiologic studies, and he did not feel that his left 
knee has changed in such a significant manner over the past 
four years.  The examiner opined that this was a reasonable 
decision.

At the time of the original award of service connection, the 
veteran's left knee was assigned a 10 percent rating pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5259, which assigns a 
10 percent rating for symptomatic removal of semilunar 
cartilage.  A 10 percent rating is the only rating available 
under that diagnostic code provision.  In the March 1999 
rating decision, the RO assigned a 20 percent rating for the 
veteran's lateral meniscus tear, left knee, post operative, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
prescribes a 20 percent rating for moderate knee impairment, 
manifested by recurrent subluxation or lateral instability.  
A 30 percent rating is assigned for severe knee impairment, 
manifested by recurrent subluxation or lateral instability.  

The Board finds that the medical evidence summarized above is 
consistently negative for findings of instability or 
subluxation.  At most, the medical evidence indicates that 
the veteran's left knee disability is currently manifested by 
some limited flexion, and complaints of pain on motion.  As 
such, the Board finds no basis for a higher rating under 
Diagnostic Code 5257.

As the Board finds no basis to assign a higher rating under 
Diagnostic Code 5257, the Board will consider whether a 
higher rating is warranted based on limitation of motion of 
the knee.  In a March 1996 private medical record, the 
veteran reportedly had 30 degrees of extension, and 120 
degrees of flexion.  Since that time, the evidence 
consistently reflects that the veteran's left knee range of 
motion manifested around zero degrees extension and flexion 
to 125 degrees.  Recent findings in September 2000 showed 
extension to zero degrees and flexion to 120 degrees.  See 
38 C.F.R. § 4.71, Plate II (normal knee motion is from zero 
to 140 degrees).  There are no findings in the record that 
the veteran's left knee manifests flexion limited to 15 
degrees or more, so as to warrant a rating in excess of 20 
percent under Diagnostic Code 5260.  Moreover, other than the 
March 1996 private medical record, there is no evidence that 
the veteran's left knee manifested limited extension to 15 
degrees or more, so as to warrant a rating in excess of 20 
percent under Diagnostic Code 5261.  Rather, the veteran's 
left leg extension was more consistently reported as zero 
degrees.  Therefore, there is no basis for a higher rating 
due to limitation of motion.

As to the veteran's complaints of pain and swelling, 
including pain on motion, the Board finds that the 20 percent 
rating adequately contemplates such pain.  There is no 
evidence in the record that the veteran's motion, albeit 
painful, is specifically limited by pain.  Thus, the Board 
does not find that the veteran warrants a higher rating for 
pain, including functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  

The Board finds no other potentially applicable rating 
criteria that would allow for a higher rating.  The record is 
devoid of any evidence of ankylosis (Diagnostic Code 5256), 
or impairment of the tibia and fibula (Diagnostic Code 5262).  
In short, the Board finds that the currently assigned 20 
percent rating for a lateral meniscus tear, left knee, 
postoperative is appropriate, and the preponderance of the 
evidence is against a higher rating at this time.  

Although an August 1995 VA examination report contains x-ray 
findings of mild degenerative disease in the medial and 
lateral compartment of the left knee, there are no recent 
findings of arthritis in the left knee.  The veteran declined 
further x-rays in September 2000.  As such, the Board finds 
no basis for assigning a separate rating for arthritis due to 
x-ray findings and limitation of motion, or painful motion.  
VAOPGCPREC 9-98; see also 38 C.F.R. § 4.59, VAOPGCPREC 23-97, 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In reaching the foregoing determination, the Board has 
considered the history of the veteran's left knee disability, 
as well as the current clinical manifestations and the 
veteran's complaints of pain, and the effect this disability 
may have on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent with no more than a 20 
percent rating for a lateral meniscus tear, left knee, 
postoperative.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for a rating in excess of 20 percent.  As the evidence is not 
in relative equipoise, the benefit of the doubt doctrine does 
not offer a favorable outcome in this appeal.  See 
38 U.S.C.A. § 5107(b)(West 1991 & Supp. 2001); Gilbert, 1 
Vet. App. at 55-56.

Finally, to the extent that the veteran's left knee 
disability may adversely affect his employability, the Board 
notes that the VA Schedule for Rating Disabilities assigns 
percentage ratings that are intended to represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  Therefore, in the present case, the 
effects of the veteran's left knee disability on his 
employability are reflected in the currently assigned rating.  

Moreover, there is no evidence in the record (such as 
frequent periods of hospitalization or marked interference 
with employment) that the schedular criteria are inadequate 
to evaluate the veteran's left knee.  As such, the Board 
finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra; Shipwash, supra.

C.  PTSD.

The veteran requests an increased rating for his service-
connected PTSD, presently rated as 70 percent disabling.  For 
purposes of clarity, the Board will set forth the procedural 
history of this appeal.

In a March 1994 rating decision, the veteran was awarded 
service connection for PTSD, evaluated as 30 percent 
disabling from March 1994.  Although the veteran initiated an 
appeal as to that decision, he did not file a timely 
substantive appeal as to that decision, and it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In March 1996, the RO received the veteran's claim for an 
increased rating for his PTSD, then rated as 30 percent 
disabling.  By rating decision dated in April 1996, the RO 
assigned a temporary 100 percent rating for PTSD, effective 
from March 12, 1996, based on a period of hospitalization in 
excess of 21 days for PTSD.  In August 1996, the RO assigned 
a 50 percent rating for PTSD, effective from June 1, 1996, 
which was the date that the veteran was released from the 
hospital.  In a September 1996 statement, the veteran 
continued to express disagreement with his PTSD rating.  In 
an October 1996 substantive appeal, the veteran indicated 
that his rating should be higher than 50 percent, and he also 
claimed that the effective date should be prior to June 1, 
1996.  In an April 1997 rating decision, the RO granted the 
veteran's claim for an earlier effective date, and assigned 
an effective date of May 18, 1995 for the 50 percent rating, 
finding that an informal claim had been filed on that date.  
The veteran did not disagree with that effective date, but 
continued his increased rating claim.  Specifically, in a 
June 1997 statement, the veteran claimed that his PTSD should 
be rated 70 percent disabling.  

In a March 1998 rating decision, the RO awarded a 70 percent 
rating for PTSD, effective from May 18, 1995, the date of the 
informal claim for increase, which initiated this appeal.  In 
short, aside from a temporary total rating from March 12, 
1996 to June 1, 1996, the veteran's PTSD has been rated 70 
percent disabling from the date that he initiated an informal 
claim for an increased rating.  A January 1999 rating 
decision confirmed and continued the 70 percent rating.  The 
increased rating claim is still pending.  See AB, 6 Vet. App. 
at 38 (when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  

The Board notes that following the January 1999 rating 
decision, the PTSD increased rating issue was listed in two 
SSOCs, dated in January 2001 and October 2001.  However, 
neither of those decisions provided any analysis of the 
issue, and merely noted that no new evidence pertinent to 
those claims had been submitted.  A close look at those SSOCs 
reveals that the RO recharacterized the issue as:  
entitlement to an evaluation greater than 30 percent for PTSD 
earlier than May 18, 1995.  As noted in the Introduction to 
this decision, that issue has not been developed by the RO, 
and is not presently on appeal.  The sole issue for 
consideration at this time is entitlement to an increased 
rating for PTSD, currently rated as 70 percent disabling.  

After the veteran's initial claim for an increased rating for 
PTSD was received, the regulations pertaining to evaluation 
of mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125- 4.130 (2001) (hereinafter referred to 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991); but see 38 U.S.C.A. § 5110(g) 
(where an increase is awarded pursuant to a change in the 
law, the effective date shall not be earlier than the 
effective date of the new law). 

The RO assigned the veteran a 70 percent evaluation for PTSD 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
which requires evidence of severe impairment in the ability 
to establish and maintain effective or favorable 
relationships, and psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is assigned if the evidence demonstrates that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

According to the current rating criteria for mental 
disorders, a mental disorder shall be evaluated "based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination."  38 C.F.R. § 4.126(a).  PTSD is evaluated by 
applying the General Rating Formula for Mental Disorders.  
Under those criteria, a 70 percent evaluation is assigned if 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is assigned if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger or hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Reviewing the pertinent medical evidence of record reveals 
the following.  In a May 1994 VA examination for PTSD, the 
veteran reported getting only a few hours of sleep per night.  
He recalled choking his wife one night during a nightmare.  
He reported frequent nightmares about Vietnam, as well as 
daily intrusive thoughts and flashbacks.  He was 
hypervigilant, and was startled by unexpected noises.  He 
avoided fireworks, but described an Adrenalin rush when 
blowing things up.  He was diagnosed with chronic PTSD, 
delayed, and assigned a Global Assessment of Functioning 
(GAF) score of 45.  

A January 1996 VA PTSD evaluation indicates that the veteran 
was extremely hypervigilant, and was taking medication for 
depression and anxiety.  He reported suicidal thoughts, but 
no intent.  The examiner's assessment was "an extremely 
severe and chronic [PTSD] secondary to extensive combat 
experiences and the Vietnam War."  A VA outpatient treatment 
record dated in February 1996 indicates that the veteran 
reported flashbacks and nightmares, as well as suicidal 
thoughts.  A March 1996 VA record indicates that the veteran 
was unemployed, due to an on-the-job injury.  

In a March 1996 statement, the veteran described his 
experiences in Vietnam.  The veteran reported that he did not 
currently attend social functions, including his childrens' 
school activities, as he could not stand crowds.  He stated 
that he thought about Vietnam everyday.  The veteran's wife 
submitted two statements in March 1996, describing her 
observations of the veteran's behavior.  She described his 
extreme rage, which he would sometimes take out on her both 
physically and verbally.  She indicated that she noticed a 
drastic change of attitude in the veteran, and described him 
as a loner.  She also described an occasion when she found 
the veteran sitting on their bed with a handgun pointed to 
his head.  

From March 1996 to May 1996, the veteran was hospitalized at 
a VA medical center for his PTSD.  He was diagnosed with 
chronic PTSD, manifested by combat dreams, hyperirritability 
to loud noises, and flashback phenomena.  

At the time of a July 1996 VA examination, the veteran was 
diagnosed with severe chronic PTSD.  The examiner noted that 
the veteran had difficulty sleeping, and had total flashbacks 
two to three times per week.  He had a violent temper, and 
had a great deal of trouble with this temper, particularly 
with his family.  He had startle response, and was 
hypervigilant.  The veteran appeared pleasant and neat, but 
his affect was characterized by tension.  The veteran had 
suicidal thinking at times.  

An October 1996 VA letter from one of the veteran's treating 
physicians contains a diagnosis of chronic, severe PTSD.  

In a March 1997 private medical statement from James E. 
Lewis, a licensed clinical psychologist, he opined that the 
veteran was incapable of work due to PTSD and physical 
health.  The veteran was described as having a lack of 
friends, and social isolation.  He manifested a sense of 
hopelessness, and described flashbacks of seeing faces of men 
killed in Vietnam, including the first man he killed.  He had 
complete flashbacks of Vietnam, and severe sleep problems.  

In a May 1997 VA examination, the veteran was diagnosed with 
chronic, severe PTSD.  He reported suicidal ideation, but no 
intent.  He was oriented, and denied manic or psychotic 
symptoms.  A great deal of the symptoms described in earlier 
examinations were present in this examination.  The veteran 
stated that his PTSD symptoms have worsened since he was 
unable to work.  

In a September 1998 VA examination, the veteran was again 
diagnosed with chronic, severe PTSD.  His symptoms were 
consistent with those already reported above, although the 
examiner noted that the veteran's PTSD had stabilized at a 
severe level, and was unlikely to improve.  The veteran's GAF 
score was 37.  

The most recent VA PTSD examination report of record is dated 
in September 2000.  The veteran was diagnosed with PTSD, and 
assigned a GAF of 59.  The veteran denied hallucinations or 
delusions, but admitted to flashbacks, agoraphobia, and 
intrusive thoughts.  The veteran's mood was depressed, and he 
admitted to significant fear and anxiety.  The examiner 
commented that the veteran had a past work history of working 
with cement, but had been "unable to work since 1994 because 
of significant pain and also worsening of his PTSD 
symptoms."

The Board has reviewed all the evidence of record pertaining 
to the veteran's PTSD claim and evaluated the evidence in 
light of both the former and current versions of the rating 
criteria for rating PTSD.  The Board finds that resolving all 
doubt in the veteran's favor, the criteria for a 100 percent 
rating for PTSD have been met, and the appeal is allowed.  
The medical evidence summarized above has consistently 
described the veteran's PTSD as chronic and severe.  In 
January 1996, the veteran's PTSD was described as "extremely 
severe and chronic," secondary to extensive combat 
experiences and the Vietnam War.  The veteran's significant 
symptoms over the years have included nightmares, flashbacks, 
hypervigilance, irritability, depression, and suicidal 
thoughts.  The veteran's wife described the veteran's 
behavior, which includes intense anger, depression, and 
isolation.  The veteran has difficulty sleeping, and reports 
that he thinks of his experiences in Vietnam every day.  The 
veteran has described many of these experiences rather 
vividly.  Two medical professionals have indicated that the 
veteran's PTSD has contributed to his inability to work.  A 
March 1997 private physician stated that the veteran is 
unable to work due to his PTSD and his physical health.  In 
the most recent VA examination (September 2000), the examiner 
stated that the veteran has been unable to work since 1994 
due to pain and worsening of his PTSD symptoms.  In short, 
the Board finds that resolving any remaining doubt in the 
veteran's favor, the evidence supports a 100 percent rating 
under both the prior and current versions of the rating 
criteria for evaluation of PTSD.  

In reaching this decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  For reasons discussed above, the Board finds that the 
evidence supports a 100 percent rating for PTSD.  See 
38 U.S.C.A. § 5107(b).  As the veteran is awarded the highest 
rating available for PTSD, consideration of an extra-
schedular evaluation is not appropriate.  38 C.F.R. 
§ 3.321(b)(1). 



ORDER

Service connection for chloracne is granted, subject to the 
rules and regulations governing awards of monetary benefits.  

Service connection for onychomycosis of the toenails and for 
athlete's foot (claimed as fungus and red blotches on feet 
with stiffness of great toes), is denied.

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for a skin 
disorder of the hands and legs, and to that extent the appeal 
is allowed.  

Service connection for a skin disorder of the hands and legs 
is denied.  

Prior to October 12, 2000, the schedular criteria for a 
compensable rating for bilateral hearing loss have not been 
met, and the appeal is denied.

Since October 12, 2000, the schedular criteria for a rating 
in excess of 10 percent for bilateral hearing loss have not 
been met, and the appeal is denied.  

The schedular criteria for a rating in excess of 20 percent 
for a lateral meniscus tear, left knee, postoperative, have 
not been met, and the appeal is denied.  

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for PTSD is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

